DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the prior art does not disclose or suggest a variable stepped pulse delay over a range of delay positions, the Examiner respectfully disagrees. Attention is brought to column 3, lines 33-52 of Trebino, which explicitly teaches a method and system to provide a gate pulse that is delayed with “various values” over a “linear range of gate pulse delay times vs position”, in order to obtain “a series of temporal slices of the probe pulse”. Further, Figures 3a-3f of Trebino illustrate a plurality of stepped pulse delays within a desired scanning range (col. 8, ll. 50-64).

correction steps to define a calibrated delay axis; and function of a calibrated delay) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0253199 to Sartorius et al. (provided by applicant), in view of US Patent 5,530,544 to Trebino et al. (provided by applicant).

In regards to claims 1, 4, 7, 11, 16-18 and 20, Sartorius discloses and shows in Figures 3 and 5, a method, comprising forming a linear temporal non-stationary amplitude filter by interacting a high intensity ultrashort laser pump pulse (1a) with a photo-excitable material (5), focusing an ultrashort broadband laser probe pulse (1b) over the photo-excited material, measuring a transmitted spectrum as a function of a delay between the first ultrashort laser 
[claim 4] comprising varying the delay introducing a variable delay along one dimension of the pump pulse (par. 3, 27);  
[claim 7] comprising one of: i) transmitting the probe pulse through the excited material and ii) reflecting the probe pulse from a surface of the excited material; and collecting the probe pulse after focus (Figures 3 and 5) (par. 13);  
[claim 11] wherein the photo-excitable material is one of: a low band-gap dielectric and a low band-gap semi-conductor (par. 14);
[claim 16] wherein the photo-excitable material has a thickness comprised in a range between 100 nm and 100 µm (par. 14);  
[claim 17] wherein the photo-excitable material has a thickness of at most 2 mm (par. 14);
[claim 20] comprising one of: i) transmitting the first ultrashort laser pulse through the photoexcited material and ii) reflecting the first ultrashort laser pulse from a surface of the photoexcited material (Figures 3 and 5) (par. 13).

Sartorius differs from the limitations in that it is silent to the method further comprising: acquiring a two-dimensional spectrogram and retrieving amplitudes and phases of both temporal probe pulse and linear non-stationary amplitude filter from the two-dimensional spectrogram; and wherein the method comprises convoluting the probe pulse with the photo-excited material by varying a delay between the probe pulse and the photo-excited material in 
However, Trebino teaches and shows in Figure 1a, a system and method for measuring the intensity and phase of ultrashort light pulses and optical properties of materials, wherein ultrashort pump and probe pulses of light irradiate a nonlinear optical material and a spectrometer is utilized to obtain a resulting spectrum of light (col. 2, ll. 56-65; col. 3, ll. 28-42; col. 8, ll. 43-51; col. 11. ll. 18-23).  Trebino further teaches and shows in Figures 3a-3f, the method wherein a gate pulse is provided with “a variable delay” to provide “a series of temporal slices of the probe pulse”; and wherein “the gate pulse is delayed with various values” and will provide a “signal having a linear range of gate pulse delay times” (col. 3, ll. 33-52; col. 5, ll. 25-35; col. 8, ll. 50-64). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the variable stepped gate pulse delays and the spectrometer discussed above for the advantage of simultaneously obtaining intensity and phase information or ultrashort light pulses and optical materials, with a reasonable expectation of success. 

In regards to claims 3, 5 and 6, Sartorius differs from the limitations in that it is silent to the method comprising: varying the delay comprises using a translation stage on the path of the 
However, Trebino teaches and shows in Figure 1a, a system and method for measuring the intensity and phase of ultrashort light pulses and optical properties of materials, wherein a translational stage is utilized to vary a delay (col. 31, ll. 51-56), and a focusing lens and a dispersing spectrometer are utilized to obtain a spectrum (col. 10, ll. 66 to col. 11, ll. 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the delay and spectrometer elements discussed above for the advantage of simultaneously obtaining intensity and phase information or ultrashort light pulses and optical materials, with a reasonable expectation of success. 

In regards to claims 8-10, 12-15 and 19, Sartorius discloses: [claim 12] wherein the pump pulse has a wavelength in a range between 200 nm and 20 microns; and the probe pulse has a duration comprised in a range between 5 fs and 1 ns, and a wavelength in a range between 200 nm and 20 microns (par. 15).  
Sartorius differs from the limitations in that it is silent to the method, comprising:

[claims 9, 19] wherein the pump pulse has a duration of at most 1 ps, an intensity of at least 1x1012 W/cm2 at the surface of the material and; and the probe pulse has an intensity of at most 1x1011 W/cm2 at the surface of the material; 
[claim 10] comprising adjusting an energy of the pump pulse to reach an absorption saturation of the probe pulse and a fluence below the photo-excitable material ablation threshold;  
 [claim 13] wherein the probe pulse has an intensity of at most 1x1011 W/cm2 at the surface of the material, and 0>Δω/ω0>2, Δω being a bandwidth thereof and ω0 a central frequency thereof;  
[claims 14, 19] wherein the material has a band gap in a range between 0.5 and 9 eV;
[claim 15] wherein the material has a band gap in a range between 0.5 and 4 eV.

However, a mere design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the design choices for the light source and excitable material as discussed above for the advantage of performing 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886